Dullard, J.,

delivered the opinion of the court.
This case cannot be distinguished from that of Brand against the same parties, just decided. The suit is brought t0 recover another portion of the cargo of the schooner Cultivator. The evidence shows the value of the sugar belonging t0 plaintiff to be fifty-five dollars per hogshead.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled and reversed, and it is further ordered, adjudged and decreed, that the plaintiff recover of the defendants three thousand three hundred dollars, with costs in both courts.